Exhibit 10.14

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is entered into, effective as of June 30, 2007, by and between
Covidien Ltd., a Bermuda Company (the “Company”), and
                               (“Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, Indemnitee is a director and/or officer of the Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations;

WHEREAS, the Bye-Laws of the Company require the Company to indemnify its
directors and officers to the fullest extend permitted by law, and permit the
Company to advance expenses relating to the defense of indemnification matters,
and the Indemnitee has been serving and continues to serve as a director and/or
officer of the Company in part in reliance on the Company’s Bye-Laws;

WHEREAS, the Companies Act 1981 (Bermuda) also contemplates that contracts or
other arrangements may be entered into between the Company and members of the
board of directors or others with respect to indemnification;

WHEREAS, the recognition of Indemnitee’s need for (i) substantial protection
against personal liability based on Indemnitee’s reliance aforesaid Bye-Laws,
(ii) specific contractual assurance that the protection promised by the Bye-Laws
will be available to Indemnitee (regardless of, among other things, any
amendment to or revocation of the Bye-Laws or any change in the composition of
the Company’s Board of Directors or acquisition transaction relating to the
Company), the Company wishes to provide in this Agreement for the
indemnification of and the advancing of expenses to Indemnitee to the fullest
extent (whether partial or complete) permitted under law and as set forth in
this Agreement, and, to the extent insurance is maintained, to provide for the
continued coverage of Indemnitee under the Company’s directors’ and officers’
liability insurance policies;

NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve the Company directly or, at its request, with another
Enterprise, and intending to be legally bound hereby, the parties agree as
follows:


--------------------------------------------------------------------------------


1.                                       Certain Definitions:

(a)                                  Affiliate:  any corporation or other person
or entity that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, the person
specified.

(b)                                 Board:  the Board of Directors of the
Company.

(c)                                  Change in Control:  shall be deemed to have
occurred if:

(i)                                     any “person,” as such term is used in
Sections 3(a)(9) and 13(d) of the Exchange Act, becomes a “beneficial owner,” as
such term is used in Rule 13d-3 promulgated under the Exchange Act, of 50% or
more of the Voting Stock (as defined below) of the Company;

(ii)                                  the majority of the Board consists of
individuals other than Incumbent Directors, which term means the members of the
Board on the effective date of the separation of the Company from Tyco
International Ltd., provided that any person becoming a director subsequent to
such date whose election or nomination for election was supported by
three-quarters of the directors who then comprised the Incumbent Directors shall
be considered to be an Incumbent Director;

(iii)                               the Company adopts any plan of liquidation
providing for the distribution of all or substantially all of its assets;

(iv)                              all or substantially all of the assets or
business of the Company is disposed of pursuant to a merger, consolidation or
other transaction (unless the shareholders of the Company immediately prior to
such a merger, consolidation or other transaction beneficially own, directly or
indirectly, in substantially the same proportion as they owned the Voting Stock
of the Company, all of the Voting Stock or other ownership interests of the
entity or entities, if any, that succeed to the business of the Company); or

(v)                                 the Company combines with another company
and is the surviving corporation but, immediately after the combination, the
shareholders of the Company immediately prior to the combination hold, directly
or indirectly, 50% or less of the Voting Stock of the combined company (there
being excluded from the number of shares held by such shareholders, but not from
the Voting Stock of the combined company, any shares received by Affiliates of
such other company in exchange for stock of such other company).

2


--------------------------------------------------------------------------------


(d)                                 Enterprise:  the Company and any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as a director, officers, trustee, general partner,
managing member, fiduciary, board of directors’ committee member, employee or
agent.

(e)                                  Exchange Act:  the Securities Exchange Act
of 1934, as amended.

(f)                                    Expenses:  any expense, liability, or
loss, including attorneys’ fees, judgments, fines, ERISA excise taxes and
penalties, amounts paid or to be paid in settlement, any interest, assessments,
or other charges imposed thereon, any federal, state, local, or foreign taxes
imposed as a result of the actual or deemed receipt of any payments under this
Agreement, and all other costs and obligations, paid or incurred in connection
with investigating, defending, prosecuting (subject to Section 2(b)), being a
witness in, participating in (including on appeal), or preparing for any of the
foregoing in, any Proceeding relating to any Indemnifiable Event.  Expenses also
shall include Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent.

(g)                                 Indemnifiable Event:  (i) any event or
occurrence that takes place either prior to or after the execution of this
Agreement, related to the fact that Indemnitee is or was a director or officer
of the Company, or while a director or officer is or was serving at the request
of the Company as a director, officer, employee, trustee, agent, or fiduciary of
another foreign or domestic corporation, partnership, limited liability company,
joint venture, employee benefit plan, trust, or other Enterprise, or was a
director, officer, employee, or agent of a foreign or domestic corporation that
was a predecessor corporation of the Company or another Enterprise at the
request of such predecessor corporation, or related to anything done or not done
by Indemnitee in any such capacity, whether or not the basis of the Proceeding
is alleged action in an official capacity as a director, officer, employee or
agent or in any other capacity while serving as a director, officer, employee,
or agent of the Company, as described above or (ii) any event or fact related to
the fact that Indemnitee is or was a director, officer, employee, trustee,
agent, or fiduciary of another foreign or domestic corporation, partnership,
limited liability company, joint venture, employee benefit plan, trust, or other
Enterprise and that related to the subject matter of the investigations referred
to in the Company’s Form 10 as filed on June 8, 2007 or any other investigation
(whether or not the Company is a target of such investigation) by any government
entity covering subject matter that is substantially similar to the subject
matter of, or arises out of, the foregoing investigations.

(h)                                 Independent Counsel:  the person or body
appointed in connection with Section 3.

3


--------------------------------------------------------------------------------


(i)                                     Proceeding:  any threatened, pending, or
completed action, suit, or proceeding or any alternative dispute resolution
mechanism (including an action by or in the right of the Company), or any
inquiry, hearing, or investigation, whether conducted by the Company or any
other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit, or proceeding, whether civil, criminal,
administrative, investigative, or other.

(j)                                     Reviewing Party:  the person or body
appointed in accordance with Section 3.

(k)                                  Voting Stock:  capital stock of any class
or classes having general voting power under ordinary circumstances, in the
absence of contingencies, to elect the directors (or similar function) of an
Enterprise.

2.                                       Agreement to Indemnify

(a)                                  General Agreement.  In the event Indemnitee
was, is, or becomes a party to or witness or other participant in, or is
threatened to be made a party to or witness or other participant in, a
Proceeding by reason of (or arising in part out of) an Indemnifiable Event, the
Company shall indemnify Indemnitee from and against any and all Expenses to the
fullest extent permitted by law, as the same exists or may hereafter be amended
or interpreted (but in the case of any such amendment or interpretation, only to
the extent that such amendment or interpretation permits the Company to provide
broader indemnification rights than were permitted prior thereto). The parties
hereto intend that this Agreement shall provide for indemnification in excess of
that expressly permitted by statute, including without limitation, any
indemnification provided by the Company’s Bye-Laws, vote of its shareholders or
disinterested directors, or applicable law.

(b)                                 Initiation of Proceeding.  Notwithstanding
anything in this Agreement to the contrary, Indemnitee shall not be entitled to
indemnification pursuant to this Agreement in connection with any Proceeding
initiated by Indemnitee against the Company or any director or officer of the
Company unless (i) the Company has joined in or the Board has consented to the
initiation of such Proceeding; (ii) the Proceeding is one to enforce
indemnification rights under Section 5; or (iii) the Proceeding is instituted
after a Change in Control (other than a Change in Control approved by a majority
of the directors on the Board who were directors immediately prior to such
Change in Control) and Independent Counsel has approved its initiation.

(c)                                  Expense Advances.  If so requested by
Indemnitee, the Company shall advance (within five business days of such
request) any and all Expenses to Indemnitee (an “Expense Advance”); provided
that, (i) such Expense Advance shall be made only upon delivery to the Company
of an undertaking by or on behalf of the Indemnitee to repay the amount thereof
if it is ultimately determined that Indemnitee is not entitled to be

4


--------------------------------------------------------------------------------


indemnified by the Company,(ii) the Company shall not (unless a court of
competent jurisdiction shall determine otherwise) be required to make an Expense
Advance if and to the extent that the Reviewing Party has determined that
Indemnitee is not permitted to be indemnified under applicable law, and (iii) if
and to the extent that the Reviewing Party determines after payment of one or
more Expense Advances that Indemnitee would not be permitted to be so
indemnified under applicable law, the Company shall be entitled to be reimbursed
by Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid.  If Indemnitee has commenced or commences legal proceedings in
a court of competent jurisdiction to secure a determination that Indemnitee
should be indemnified under applicable law, as provided in Section 5, any
determination made by the Reviewing Party that Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding, and Indemnitee
shall not be required to reimburse the Company for any Expense Advance until a
final judicial determination is made with respect thereto (as to which all
rights of appeal therefrom have been exhausted or have lapsed).  Indemnitee’s
obligation to reimburse the Company for Expense Advances shall be unsecured and
no interest shall be charged thereon.

(d)                                 Mandatory Indemnification.  Notwithstanding
any other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding relating in
whole or in part to an Indemnifiable Event or in defense of any issue or matter
therein, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.

(e)                                  Partial Indemnification.  If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of Expenses, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled.

(f)                                    Prohibited Indemnification.  No
indemnification pursuant to this Agreement shall be paid by the Company:

(i)                                     on account of any Proceeding in which
judgment is rendered against Indemnitee for an accounting of profits made from
the purchase or sale by Indemnitee of securities of the Company pursuant to the
provision of Section 16(b) of the Exchange Act or similar provision of any
federal, state, or local laws;

(ii)                                  if a court of competent jurisdiction by a
final judicial determination, shall determine that such Indemnitee is not
permitted under applicable law; or

(iii)                               if the Indemnitee has been convicted of a
crime constituting a felony under the laws of the jurisdiction where the
criminal action had been brought.

5


--------------------------------------------------------------------------------


3.                                       Reviewing  Party.  Prior to any Change
in Control, the Reviewing Party shall be any appropriate person or body
consisting of a member or members of the Board or any other person or body
appointed by the Board who is not a party to the particular Proceeding with
respect to which Indemnitee is seeking indemnification; after a Change in
Control, the Independent Counsel referred to below shall become the Reviewing
Party.  With respect to all matters arising after a Change in Control(other than
a Change in Control approved by a majority of the directors on the Board who
were directors immediately prior to such Change in Control) concerning the
rights of Indemnitee to indemnity payments and Expense Advances under this
Agreement or any other agreement or under applicable law or the Company’s
Bye-Laws now or hereafter in effect relating to indemnification for
Indemnifiable Events, the Company shall seek legal advice only from Independent
Counsel selected by Indemnitee and approved by the Company (which approval shall
not be unreasonably withheld), and who has not otherwise performed services for
the Company or the Indemnitee (other than in connection with indemnification
matters) within the last five years.  The Independent Counsel shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.  Such counsel, among other things, shall render its written opinion
to the Company and Indemnitee as to whether and to what extent the Indemnitee
should be permitted to be indemnified under applicable law.  In doing so, the
Independent Counsel may consult with (and rely upon) counsel in any appropriate
jurisdiction (e.g., Bermuda) who would qualify as Independent Counsel (“Local
Counsel”).  The Company agrees to pay the reasonable fees of the Independent
Counsel and the Local Counsel and to indemnify fully such counsel against any
and all expenses (including attorneys’ fees), claims, liabilities, loss, and
damages arising out of or relating to this Agreement or the engagement of
Independent Counsel or the Local Counsel pursuant hereto.

4.                                       Indemnification Process and Appeal.

(a)                                  Indemnification Payment.  Indemnitee shall
be entitled to indemnification of Expenses, and shall receive payment thereof,
from the Company in accordance with this Agreement as soon as practicable after
Indemnitee has made written demand on the Company for indemnification, unless
the Reviewing Party has given a written opinion to the Company that Indemnitee
is not entitled to indemnification under applicable law.

(b)                                 Adjudication or Arbitration.  (i) 
Regardless of any action by the Reviewing Party, if Indemnitee has not received
full indemnification within thirty days after making a demand in accordance with
Section 4(a) (a “Nonpayment”), Indemnitee shall have the right to enforce its
indemnification rights under this Agreement by commencing litigation in any
federal or state court located in the New York County, State of New York (a “New
York Court”) having subject matter jurisdiction thereof seeking an initial
determination by the court or by challenging any determination by the Reviewing
Party or any aspect thereof.  Any determination by the Reviewing Party not
challenged by Indemnitee in any

6


--------------------------------------------------------------------------------


such litigation shall be binding on the Company and Indemnitee.  The remedy
provided for in this Section 4 shall be in addition to any other remedies
available to Indemnitee at law or in equity.  The Company and Indemnitee hereby
irrevocably and unconditionally (A) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in a New York
Court and not in any other court in the United States or in any other country,
(B) consent to submit to the exclusive jurisdiction of the New York Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (C) waive any objection to the laying of venue or any such action or
proceeding in the New York Court, and (D) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the New York Court
has been brought in an improper or inconvenient forum.

(ii)                                  Alternatively, in the case of a
Nonpayment, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association.

(iii)                               In the event that a determination shall have
been made pursuant to Section 3 of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 4(b) shall be conducted in all respects as a de novo
trial, or arbitration, on the merits, and Indemnitee shall not be prejudiced by
reason of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 4(b) the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be.  If Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 4(b), Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 3(c) until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).

(iv)                              In the event that Indemnitee, pursuant to this
Section 4(b), seeks a judicial adjudication of or an award in arbitration to
enforce his rights under, or to recover damages for breach of, this Agreement,
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, any and all Expenses actually and reasonably
incurred by him in such judicial adjudication or arbitration.  If it shall be
determined in said judicial adjudication or arbitration that Indemnitee is
entitled to receive part but not all of the indemnification or advancement of
Expenses sought, the Indemnitee shall be entitled to recover from the Company,
and shall be indemnified by the Company against, any and all Expenses reasonably
incurred by Indemnitee in connection with such judicial adjudication or
arbitration.

7


--------------------------------------------------------------------------------


(c)                                  Defense to Indemnification, Burden of
Proof, and Presumptions.  (i)  It shall be a defense to any action brought by
Indemnitee against the Company to enforce this Agreement (other than an action
brought to enforce a claim for Expenses incurred in defending a Proceeding in
advance of its final disposition where the required undertaking has been
tendered to the Company) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed.

(ii)                                  In connection with any action or any
determination by the Reviewing Party or otherwise as to whether Indemnitee is
entitled to be indemnified hereunder, the burden of proving such a defense or
determination shall be on the Company.

(iii)                               Neither the failure of the Reviewing Party
or the Company (including its Board, independent legal counsel, or its
stockholders) to have made a determination prior to the commencement of such
action by Indemnitee that indemnification of the Indemnitee is proper under the
circumstances because  Indemnitee has met the standard of conduct set forth in
applicable law, nor an actual determination by the Reviewing Party or Company
(including its Board, independent legal  counsel, or its stockholders ) that the
Indemnitee had not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that the Indemnitee has not met the
applicable standard of conduct.

(iv)                              For purposes of this Agreement, to the fullest
extent permitted by law, the termination of any claim, action, suit, or
proceeding, by judgment, order, settlement (whether with or without court
approval), conviction, or upon a plea of nolo contendere, or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

(v)                                 For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records of books of account of any Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of such Enterprise in the course of their duties, or on the advice of legal
counsel for such Enterprise or on information or records given or reports made
to such Enterprise by an independent certified public accountant or by an
appraiser or other expert selected by such Enterprise.  The provisions of this
Section 4(c)(v) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.

8


--------------------------------------------------------------------------------


(vi)                              The knowledge and/or actions, or failure to
act, of any other director, trustee, partner, managing member, fiduciary,
officer, agent or employee of any Enterprise shall not be imputed to Indemnitee
for purposes of determining any right to indemnification under this Agreement.

(vii)                           The Company shall be precluded from asserting in
any judicial proceeding or arbitration commenced pursuant to this Agreement that
the procedures or presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any court or before any arbitrator that the
Company is bound by all the provisions of this Agreement.

5.                                      Indemnification for Expenses Incurred in
Enforcing Rights.  The Company shall indemnify Indemnitee against any and all
Expenses that are incurred by Indemnitee in connection with any action brought
by Indemnitee:

(a)                                  as provided in Section 4(b)(iv), for
indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or under applicable law or the Company’s
Bye-Laws now or hereafter in effect relating to indemnification for
Indemnifiable Events, and/or

(b)                                 for recovery under directors’ and officers’
liability insurance policies maintained by the Company, but only in the event
that Indemnitee ultimately is determined to be entitled to such indemnification
or insurance recovery, as the case may be.  In addition, the Company shall, if
so requested by Indemnitee, advance the foregoing Expenses to Indemnitee,
subject to and in accordance with Section 2(c).

6.                                       Notification and Defense of Proceeding.

(a)                                  Notice.  Promptly after receipt by
Indemnitee of notice of the commencement of any Proceeding, Indemnitee shall, if
a claim in respect thereof is to be made against the Company under this
Agreement, notify the Company of the commencement thereof; but the omission so
to notify the Company will not relieve the Company from any liability that it
may have to Indemnitee, except as provided in Section 6(c).

(b)                                 Defense.  With respect to any Proceeding as
to which Indemnitee notifies the Company of the commencement thereof, the
Company will be entitled to participate in the Proceeding at its own expense and
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee. 
After notice from the Company to Indemnitee of its election to assume the
defense of any Proceeding, the Company shall not be liable to Indemnitee under
this Agreement or otherwise for any Expenses subsequently incurred by

9


--------------------------------------------------------------------------------


Indemnitee in connection with the defense of such Proceeding other than
reasonable costs of investigation or as otherwise provided below.  Indemnitee
shall have the right to employ legal counsel in such Proceeding, but all
Expenses related thereto incurred after notice from the Company of its
assumption of the defense shall be at Indemnitee’s expense unless; (i) the
employment of legal counsel by Indemnitee has been authorized by the Company,
(ii) Indemnitee has reasonably determined that there may be a conflict of
interest between Indemnitee and the Company in the defense of the Proceeding,
(iii) after a Change in Control (other than a Change in Control approved by a
majority of the directors on the Board who were directors immediately prior to
such Change in Control), the employment of counsel by Indemnitee has been
approved by the Independent Counsel, or (iv) the Company shall not in fact have
employed counsel to assume the defense of such Proceeding, in each of which
cases all Expense of the Proceeding shall be borne by the Company.  The Company
shall not be entitled to assume the defense of any Proceeding brought by or on
behalf of the Company or as to which Indemnitee shall have made the
determination provided for in (ii), (iii) and (iv) above.

(c)                                  Settlement of Claims.  The Company shall
not be liable to indemnify Indemnitee under this Agreement or otherwise for any
amounts paid in settlement of any Proceeding effected without the Company’s
written consent, such consent not to be unreasonably withheld; provided,
however, that if a Change in Control has occurred (other than a Change in
Control approved by a majority of the directors on the Board who were directors
immediately prior to such Change in Control), the Company shall be liable for
indemnification of Indemnitee for amounts paid in settlement if the Independent
Counsel has approved the settlement.  The Company shall not settle any
Proceeding in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent.  The Company shall not be
liable to indemnify the Indemnitee under this Agreement with regard to any
judicial award if the Company was not given a reasonable and timely opportunity,
as its expense, to participate in the defense of such action; the Company’s
liability hereunder shall not be excused if participation in the Proceeding by
the Company was barred by this Agreement.

7.                                      Establishment of Trust.  In the event of
a Change in Control (other than a Change in Control approved by a majority of
the directors on the Board who were directors immediately prior to such Change
in Control) the Company shall, upon written request by Indemnitee, create a
trust for the benefit of the Indemnitee (the “Trust”) and from time to time upon
written request of Indemnitee shall fund the Trust in an amount sufficient to
satisfy any and all Expenses reasonably anticipated at the time of each such
request to be incurred in connection with investigating, preparing for,
participating in, and/or defending any Proceeding relating to an Indemnifiable
Event.  The amount or amounts to be deposited in the Trust pursuant to the
foregoing funding obligation shall be determined by the Independent Counsel. 
The terms of the Trust shall provide that (i) the Trust shall not be revoked or
the principal thereof invaded without the written consent of the Indemnitee,
(ii) the Trustee (as defined below) shall advance, within five business days of
a request by the Indemnitee, any and all Expenses to the Indemnitee (and the
Indemnitee hereby agrees to reimburse the Trust under the same circumstances for
which the

10


--------------------------------------------------------------------------------


Indemnitee would be required to reimburse the Company under Section 2(c) of this
Agreement), (iii) the Trust shall continue to be funded by the Company in
accordance with the funding obligation set forth above , (iv) the Trustee shall
promptly pay to the Indemnitee all amounts for which the Indemnitee shall be
entitled to indemnification pursuant to this Agreement or otherwise, and (v) all
unexpended funds in the Trust shall revert to the Company upon a final
determination by the Independent Counsel or a court of competent jurisdiction,
as the case may be, that the Indemnitee has been fully indemnified under the
terms of this Agreement.  The trustee of the Trust (the “Trustee”) shall be
chosen by the Indemnitee.  Nothing in this Section 7 shall relieve the Company
of any of its obligations under this Agreement.  All income earned on the assets
held in the Trust shall be reported as income by the Company for federal, state,
local, and foreign tax purposes.  The Company shall pay all costs of
establishing and maintaining the Trust and shall indemnify the Trustee against
any and all expenses (including attorney’s fees), claims, liabilities, loss, and
damages arising out of or relating to this Agreement or the establishment and
maintenance of the Trust.

8.                                       Non-Exclusivity.  The rights of
Indemnitee hereunder shall be in addition to any other rights Indemnitee may
have under the Company’s Bye-Laws, applicable law , or otherwise; provided,
however, that this Agreement shall supersede any prior indemnification agreement
between the Company and the Indemnitee.  To the extent that a change in
applicable law (whether by statute or judicial decision) permits greater
indemnification than would be afforded currently under the Company’s Bye-Laws,
applicable law, or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.

9.                                       Liability Insurance.  To the extent the
Company maintains an insurance policy or policies providing general and/or
directors’ and officers’ liability insurance, Indemnitee shall be covered by
such policy or policies, in accordance with its or their terms, to the maximum
extent of the coverage available for any Company director or officer.

10.                              Continuation of Contractual Indemnity or Period
of Limitations.  All agreements and obligations of the Company contained herein
shall continue for so long as Indemnitee shall be subject to, or involved in,
any proceeding for which indemnification is provided pursuant to this
Agreement.  Notwithstanding the foregoing, no legal action shall be brought and
no cause of action shall be asserted by or on behalf of the Company or any
Affiliate of the Company against Indemnitee, Indemnitee’s spouse, heirs,
executors, or personal or legal representatives after the expiration of two
years from the date of accrual of such cause of action, or such longer period as
may be required by the law of Bermuda under the circumstances.  Any claim or
cause of action of the Company or its Affiliate shall be extinguished and deemed
released unless asserted by the timely filing and notice of a legal action
within such period; provided, however, that if any shorter period of limitations
is otherwise applicable to any such cause of action, the shorter period shall
govern.

11


--------------------------------------------------------------------------------


11.                              Contribution.  To the fullest extent
permissible under applicable law, if the indemnification provided for in this
Agreement is unavailable to Indemnitee for any reason whatsoever, the Company,
in lieu of indemnifying Indemnitee, shall contribute to the amount incurred by
Indemnitee, whether for judgments, fines, penalties, excise taxes, amounts paid
or to be paid in settlement and/or for Expenses, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (i) the relative benefits received by the Company
and Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

12.                              Amendment of this Agreement.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be binding unless in the form of a writing signed by the
party against whom enforcement of the waiver is sought, and no such waiver shall
operate as a continuing waiver.  Except, as specifically provided herein, no
failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.

13.                              Subrogation.  In the even of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.

14.                              No Duplication of Payments.  The Company shall
not be liable under this Agreement to make any payment in connection with any
claim made against Indemnitee to the extent Indemnitee has otherwise received
payment (under any insurance policy, Bye-Laws, or otherwise) of the amounts
otherwise indemnifiable hereunder.

15.                              Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation, or otherwise to all or
substantially all of the business and/or assets of the Company), assigns,
spouses, heirs, and personal and legal representatives.  The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation, or otherwise) to all, substantially all, or a substantial part,
of the business and/or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.  The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity
pertaining to an Indemnifiable Event even though he may have ceased to serve in
such capacity at the time of any Proceeding or is

12


--------------------------------------------------------------------------------


deceased and shall inure to the benefit of the heirs, executors, administrators,
legatees and assigns of such a person.

16.                              Severability.  If any provision (or portion
thereof) of this Agreement shall be held by a court of competent jurisdiction to
be invalid, void, or otherwise unenforceable, the remaining provisions shall
remain enforceable to the fullest extent permitted by law.  Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void, or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void or unenforceable.

17.                              Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of New York
applicable to contracts made and to be performed in such State without giving
effects to its principles of conflicts of laws.

18.                              Notices.  All notices, demands, and other
communications required or permitted hereunder shall be made in writing and
shall be deem to have been duly given if delivered by hand, against receipt, or
mailed, postage prepaid, certified or registered mail, return receipt requested,
and address to the Company at:

Covidien Ltd.
90 Pitts Bay Road
Hamilton HM08 Bermuda
Attention: Corporate Secretary

And to Indemnitee at:

 

Notice of change of address shall be effective only when given in accordance
with this Section.  All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

19.                              Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as the day specified above.

 

COVIDIEN LTD.

 

 

By:

/s/ John H. Masterson

 

Its:

Senior Vice President and General Counsel

 

 

 

 

 

 

INDEMNITEE

 

 

 

Typed Name:

 

14


--------------------------------------------------------------------------------